 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FLORENCE,                                      Case No. 1:19-cv-00331-NONE-BAM (PC)
12                        Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                           FOR CHANGE OF JURISDICTION OR
13            v.                                           VENUE
14    KERNAN, et al.,                                      (ECF No. 19)
15                        Defendants.
16

17           Plaintiff David Florence (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Currently before the Court is

19   Plaintiff’s motion for a transfer of venue to the U.S. District Court for the Northern District of

20   California. (ECF No. 19.)

21           “For the convenience of parties and witnesses, in the interest of justice, a district court

22   may transfer any civil action to any other district or division where it might have been brought or

23   to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). “A civil

24   action may be brought in—(1) a judicial district in which any defendant resides, if all defendants

25   are residents of the State in which the district is located; [or] (2) a judicial district in which a

26   substantial part of the events or omissions giving rise to the claim occurred . . . .” 28 U.S.C.

27   § 1391(b). The party seeking the transfer must meet an initial threshold burden by demonstrating

28   that the action could have been brought in the proposed transferee district. 28 U.S.C. § 1391(b);
                                                          1
 1   28 U.S.C. § 1404(a); Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985); Park v. Dole

 2   Fresh Vegetables, Inc., 964 F.Supp.2d 1088, 1093 (N.D. Cal. 2013).

 3            The events at issue in this action occurred while Plaintiff was housed at North Kern State

 4   Prison (“NKSP”) in Delano, California in Kern County, which is located within the boundaries of

 5   the Fresno Division of the Eastern District of California. Plaintiff names as defendants Secretary

 6   of CDCR S. Kernan; Undersecretary, Operations of CDCR R. M. Diaz; Undersecretary,

 7   Administration & Offender Services Kenneth J. Pogue; Director of Division of Adult Institutions

 8   K. Allison; and Chief Deputy Warden of NKSP B. Kibler. Plaintiff states that all defendants

 9   reside or work in Sacramento, California, except Defendant Kibler, who is alleged to reside or

10   work in Delano, California. However, there is no indication that any, much less “a substantial

11   part,” of the events giving rise to this suit have taken place within the boundaries of the United

12   States District Court for the Northern District of California. Rather, Plaintiff argues that due to

13   the ongoing judicial emergency in the Eastern District of California, as well as his recent transfer

14   to Pelican Bay State Prison, the Court should transfer his complaint to the Northern District so it

15   can be assigned to a District Judge in that venue to expedite this case.1 (ECF No. 19.)

16            Plaintiff’s transfer to a new institution and the judicial situation in the Eastern District are

17   not sufficient justifications to transfer this action to the Northern District. Accordingly, venue

18   remains appropriate in the Fresno Division of this district.

19            Accordingly, Plaintiff’s motion to transfer venue, (ECF No. 19), is HEREBY DENIED.

20
     IT IS SO ORDERED.
21

22       Dated:       March 11, 2020                                       /s/ Barbara      A. McAuliffe                  _
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26
     1
       To the extent Plaintiff again requests injunctive relief in the form of his transfer to a new institution or to prevent
27   Defendants from transferring him to a Non-Designated Programming Facility yard, those arguments were addressed
     in the Court’s March 10, 2020 findings and recommendations, and the Court declines to discuss them in detail in
28   response to the instant motion.
                                                                  2
